PER CURIAM:
This petition raises for the second time in less than a month the question of whether a bargaining order issued against an employer by the National Labor Relations Board should not be enforced because several years have elapsed between the certification election and the Board’s certification of the union. We enforce for the reasons stated in NLRB v. Star Color Plate Service, 843 F.2d 1507 (2d Cir.1988), filed this day. As in Star Color, the Board shall give actual notice to the current employees of their right to petition for a decertification election, and our enforcement order will thereupon become effective.